DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14th, 2022 has been entered.
 
Claim Status
	Claims 1, 8, 11, 15 and 18 have been amended. Claims 5-6, 12-13 and 19-20 have been cancelled. Claims 1-4, 7-11 and 14-18 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see pages 1-6 (numbered pages 8-13), filed December 27th, 2021, with respect to Claims 1-4, 7-11 and 14-18 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-4, 7-11 and 14-18 has been withdrawn. 


Allowable Subject Matter
Claims 1-4, 7-11 and 14-18 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15 have been amended to recite new limitations that distinguish the invention from the previous iterations. The independent claims teach a method of maintaining namespace health within a dispersed storage network. More specifically, one or more computer processors will determine state of health of the namespace based on information related to a set of storage devices, wherein the storage devices are predicted to fail based on a variety of factors, including device age, analysis of information, and a self-monitoring report. Subsequently, a set of criteria related to the health of the namespace are identified by the aforementioned computer processors, wherein the criteria include drive age, namespace health information, cumulative power-on duration and one or more error rates. This information and data is then used to .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136               

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136